Exhibit February 11, 2010 Fourth Quarter 2009 Review Peter S. Kraus Chairman & Chief Executive Officer David A. Steyn Chief Operating Officer Robert H. Joseph, Jr. Chief Financial Officer 4Q09 Earnings Call Presentation 2 AllianceBernstein.com Certain statements provided by management in this presentation are “forward-looking statements” within the meaning of the Private Securities LitigationReform Act of 1995. Such forward-looking statements are subject to risks, uncertainties, and other factors that could cause actual results to differmaterially from future results expressed or implied by such forward-looking statements. The most significant of these factors include, but are not limitedto, the following: the performance of financial markets, the investment performance of sponsored investment products and separately managedaccounts, general economic conditions, industry trends, future acquisitions, competitive conditions, and government regulations, including changes in taxregulations and rates and the manner in which the earnings of publicly-traded partnerships are taxed. We caution readers to carefully consider suchfactors. Further, such forward-looking statements speak only as of the date on which such statements are made; we undertake no obligation to updateany forward-looking statements to reflect events or circumstances after the date of such statements. For further information regarding these forward-looking statements and the factors that could cause actual results to differ, see “Risk Factors” and “Cautions Regarding Forward-Looking Statements” inour Form 10-K for the year ended December 31, 2009. Any or all of the forward-looking statements that we make in this presentation, Form 10-K, otherdocuments we file with or furnish to the SEC, and any other public statements we issue, may turn out to be wrong. It is important to remember that otherfactors besides those listed in “Risk Factors” and “Cautions Regarding Forward-Looking Statements”, and those listed below, could also adversely affectour financial condition, results of operations and business prospects. The forward-looking statements referred to in the preceding paragraph include statements regarding: •Our pipeline of new institutional mandates not yet funded:Before they are funded, institutional mandates do not represent legally bindingcommitments to fund and, accordingly, the possibility exists that not all mandates will be funded in the amounts and at the times we currently anticipate. •Our optimism regarding improving sales and the direction of client flows:Our ability to sustain our improved investment performance, as well asthe actual performance of the capital markets and other factors beyond our control, will affect our asset flows. •Our expectation that we will further globalize our sell-side research footprint and expand our array of client services in 2010:Factors beyondour control, including the effect of the performance of the financial markets on our results of operations, may adversely affect our ability to implement ourstrategic initiatives. •Our expectation that increased levels of AUM should lead to increased revenues which, when supported by a lower expense base, willgenerate a greater amount of income: Unanticipated events and factors, including pursuit of strategic initiatives, may cause us to expand our expensebase, thus limiting the extent to which we benefit from any positive leverage in future periods. Growth in our revenues will depend on the level of ourassets under management, which in turn depends on factors such as the actual performance of the capital markets, the performance of our investmentproducts and other factors beyond our control. •Our expectation that corporate earnings will rise and the economic recovery will continue: The extent to which global economies have recentlystabilized is not necessarily indicative of future growth and there are significant obstacles that may hinder sustained growth. The actual performance ofthe capital markets and other factors beyond our control will affect our investment success for clients and asset flows. Cautions Regarding Forward-Looking Statements 4Q09 Earnings Call Presentation 3 AllianceBernstein.com International Value Global Value US Diversified Value 4Q09 1
